Citation Nr: 0218767	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-02 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim of service connection for degenerative 
joint disease of the lumbar spine with radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
August 1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in December 2002, the veteran 
submitted additional evidence in support of his claim.  
Prior to February 2002, the regulation in effect 38 C.F.R. 
§ 20.1304(c), required that any additional evidence 
submitted by the veteran and accepted by the Board be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right was waived in writing or at a hearing, as the 
appellant did in this case.  That regulation was 
subsequently amended, and the waiver provision eliminated, 
effective February 22, 2002.  See 67 Fed. Reg. 3,099 (Jan. 
23, 2002).  As such, the Board may proceed with this 
appeal.


FINDINGS OF FACT

1.  In an October 1987 decision, the Board denied service 
connection for degenerative joint disease of multiple 
joints.  

2.  Evidence received since the October 1987 Board 
decision does not bear directly and substantially upon the 
specific matter under consideration and, when considered 
alone or together with all of the evidence, both old and 
new, is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The October 1987 Board decision is final.  38 U.S.C.A. 
§ 7103(a) (West 1991 & Supp. 2002).  

2.  Evidence received since the October 1987 Board 
decision is not new and material and the veteran's claim 
of service connection for degenerative joint disease of 
the lumbar spine with radiculopathy is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA.

The Board further notes that in Bernklau, supra., the 
Federal Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 
WL 733978, at 7 (Fed. Cir. Apr. 24, 2002), 
[*23] "that section 3(a) of the VCAA, 
unlike section 4, was not intended to be 
given retroactive effect." That decision 
was plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before 
the law was enacted, and must alter the 
outcome accordingly.' (Citations omitted.)  
But the Supreme Court has also held 
repeatedly that federal legislation is to 
be construed to avoid retroactivity unless 
we can discern clear congressional intent 
for that result. See, e.g., Landgraf  [v. 
USI Film Products, 511 U.S. 211 (1995)] at 
270 ("Since the early days of this Court, 
we have declined to give retroactive effect 
to statutes burdening private rights unless 
Congress had made clear its intent."); 
Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208, 102 L. Ed. 2d 493, 109 S. Ct. 468 
(1988) ("Congressional enactments and 
administrative rules will not be construed 
to have retroactive effect unless their 
language requires this result."). And the 
Court has emphasized that "the standard for 
finding such unambiguous direction is a 
demanding one. 'Cases where this Court 
[i.e., the Supreme Court] has found truly 
'retroactive' effect adequately authorized 
by statute have involved statutory language 
that was so clear that it could sustain 
only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to 
challenge the viability of Karnas, supra., and its 
progeny.  For purposes of this decision, however, the 
Board will continue to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under 
VCAA.  By virtue of the December 2000 Statement of the 
Case (SOC), and the July 2001 Supplemental Statement of 
the Case (SSOC), the veteran was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claim on appeal.  The SOC and subsequent 
SSOC also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on 
appeal has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, VA 
and private treatment records, reports of VA examinations 
and personal hearing testimony.  The veteran has not 
identified any outstanding evidence.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of 
VA and the veteran in obtaining evidence.  In this regard, 
the Board particularly notes the RO letter to the veteran 
in November 2002.  This letter not only explained in plain 
language what evidence was needed to substantiate the 
claim, it also explained what the essential contents of 
that evidence must be, and advised the claimant of both 
what VA would do to obtain evidence and what type of 
evidence he should submit on his own behalf.  Hence, the 
Board concludes that the correspondence discussed above 
demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the 
evidence needed to substantiate his claim and of the 
notification requirements, there is no further action 
which need be undertaken to comply with the provisions of 
the VCAA, and the veteran and his representative have 
pointed to no actions they believe need be taken.  
Therefore, there is no prejudice to the veteran in the 
Board proceeding to adjudicate the merits of the claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A review of the record reveals that the veteran's original 
claim for service connection for degenerative joint 
disease of multiple joints was denied by the Board in 
October 1987.  The evidence of record at the time of the 
October 1987 Board decision consisted of service medical 
records, VA and private medical records dated from 1959 to 
1986, a private physician's statement dated in December 
1986, and personal hearing testimony offered in April 
1987.  The denial of the claim was based on the fact that 
degenerative joint disease of multiple joints was not 
demonstrated during service or within one year following 
separation from service.  

Despite this final Board decision, the claim may be 
reopened if new and material evidence has been received 
since then; and if the claim is thus reopened it will be 
reviewed on a de novo basis, considering all the evidence 
of record.  38 U.S.C.A. §§ 5108, 7104.  "New and material 
evidence" means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).  In deciding the issue of whether newly 
received evidence is "new and material," the credibility 
of the evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, the veteran can be granted service 
connection for certain diseases, including arthritis, if 
the disability becomes manifest to a compensable degree 
within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a). 

The evidence that has been received since the 1987 Board 
decision consists of VA and private medical records dated 
from 1986 to 2001, a private physician's statement dated 
in December 1986, reports of VA examinations conducted in 
August 1998 and March 2001, a lay statement from V. S. 
dated in September 2000, and personal testimony in March 
2001.  

The Board observes that the December 1986 private 
physician's statement was previously considered by the 
Board in 1987, and is, therefore, duplicative of evidence 
already of record.  As such, this evidence does not 
constitute new and material evidence within the meaning of 
38 C.F.R. § 3.156.  While the other medical evidence - VA 
and private medical records dated from 1986 to 2001 and 
reports of VA examinations in August 1998 and March 2001 - 
may be considered "new" in that it was not of record at 
the time of the 1987 Board decision, it is not "material" 
because it either pertains to unrelated conditions or 
reflects current treatment and diagnoses relative to the 
low back without any indication that a low back condition 
was incurred in or aggravated by service.  In fact, the 
March 2001 VA examiner opined that it was unlikely that 
the veteran's spinal stenosis at L3-4 and L4-5 noted in 
1986 was related to his sciatic neuritis which was treated 
in 1946.  The evidence also does not show that 
degenerative joint disease was manifested to compensable 
degree within a year of separation from service.  

In addition, the Board notes that insofar as the September 
2000 lay statement and the veteran's March 2001 hearing 
testimony suggest a relationship between his current low 
back disability and they are redundant and cumulative of 
contentions considered by the Board in 1987.  In this 
regard, the Board notes that as laypersons, neither V. S. 
nor the veteran possess the requisite level of medical 
expertise needed to render a competent medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay persons are not competent to 
offer medical opinions). 

For these reasons, the additional evidence is not new and 
material and the claim is not reopened.  As the claim is 
not reopened, the Board does not reach the merits of the 
claim including application of the benefit of the doubt 
standard.  38 U.S.C.A. § 5107.


ORDER

The appeal to reopen the claim of service connection for 
degenerative joint disease of the lumbar spine with 
radiculopathy is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

